 

 

EXHIBIT A

 

STATE OF WISCONSIN CIRCUIT COURT MILWAUKEE COUNTY
STATE OF WISCONSIN DA Case No.: 2019ML010418
Plaintiff, Court Case No.:
vs.
CRIMINAL COMPLAINT
HAYES, DEMARCUS MARQUEZ
7719 WEST HAMPTON AVENUE
MILWAUKEE, WI 53218
DOB: HE 996
Defendant(s). For Official Use

 

 

THE BELOW NAMED COMPLAINANT BEING DULY SWORN, ON INFORMATION AND BELIEF
STATES THAT:

Count 1: FIRST DEGREE RECKLESSLY ENDANGERING SAFETY, USE OF A DANGEROUS
WEAPON

The above-named defendant on or about Saturday, April 27, 2019, at 6451 North 52nd Street, in the
City of Milwaukee, Milwaukee County, Wisconsin, did recklessly endanger the safety of VAT, under
circumstances which show utter disregard for human life, contrary to sec. 941.30(1), 939.50(3)(f),
939.63(1)(b) Wis. Stats.

Upon conviction for this offense, a Class F Felony, the defendant may be fined not more than Twenty
Five Thousand Dollars ($25,000), or imprisoned not more than twelve (12) years and six (6) months, or
both.

And further, invoking the provisions of sec. 939.63(1)(b) Wis. Stats., because the defendant committed
this offense while using a dangerous weapon, the maximum term of imprisonment for the felony may be
increased by not more than 5 years.

Count 2: SECOND DEGREE RECKLESSLY ENDANGERING SAFETY, USE OF A DANGEROUS
WEAPON

The above-named defendant on or about Saturday, April 27, 2019, at 5201 W. Mill Road, in the City of
Milwaukee, Milwaukee County, Wisconsin, did recklessly endanger the safety of TKE, contrary to sec.
941.30(2), 939.50(3)(g), 939.63(1)(b) Wis. Stats.

Upon conviction for this offense, a Class G Felony, the defendant may be fined not more than Twenty
Five Thousand Dollars ($25,000), or imprisoned not more than ten (10) years, or both.

And further, invoking the provisions of sec. 939.63(1)(b) Wis. Stats., because the defendant committed
this offense while using a dangerous weapon, the maximum term of imprisonment for the felony may be
increased by not more than 5 years.

Probable Cause:

Your complainant is an officer with the Milwaukee Police Department and his information is based upon
the reports of Detective Mark Harms. Your complainant has relied upon those records and files in the
past and has found them to be truthful and reliable.

Case 2:19-mj-00981-NJ Filed 12/31/19 Page 1of3 Document 1-1

 
 

.

 

 

Demarcus Marquez Hayes, DOB: BE 096 Page | 2

On April 27, 2019, officers were dispatched to Saint Joseph’s Hospital regarding a subject who arrived
with a gunshot wound to the back. Officers spoke with victim, VAT, who stated that around 12:30pm he
was parked in a Mazda SUV in front of his mother’s address at 6452 N 52™ St., City and County of
Milwaukee. According to VAT, the Mazda SUV belonged to his ex-girlfriend, MB., but she had allowed
him to drive the vehicle.

While seated in the driver's seat of the Mazda, VAT observed MB and the above named defendant
walk up to him. VAT knew the defendant as MB’s new boyfriend and was able to identify him via photo
array. The defendant had a black semi-automatic handgun in his hand and MB had a golf club in her
hand. When the defendant yelled at VAT to get out of the vehicle, VAT attempted to drive away. The
defendant then fired 4-5 times at VAT. The defendant realized he had been shot and was taken to the
hospital. He suffered a 4 inch grazed gunshot wound to the back. Officers also viewed Ring
surveillance video of the scene that mirrors VAT'’s statement. Officers recovered 14 9mm casings and
4 flattened bullets on scene.

While canvassing the area, officers observed a bullet hole in the second story of 5201 W. Mill Rd., City

and County of Milwaukee. TKE, the homeowner, stated that he and his three children were home

during the above incident. CME (05/08/2008) stated she was in her bedroom on her bed when a bullet
entered the bedroom and hit her TV. |

“***End of Complaint****

Electronic Filing Notice:

This case was electronically filed with the Milwaukee County Clerk of Circuit Court office. The electronic filing system is
designed to allow for fast, reliable exchange of documents in court cases. Parties who register as electronic parties can file,
receive and view documents online through the court electronic filing website. A document filed electronically has the same
legal effect as a document filed by traditional means. You may also register as an electronic party by following the instructions
found at http://efiling. wicourts.gov/ and may withdraw as an electronic party at any time. There is a $ 20.00 fee to register as
an electronic party. If you are not represented by an attomey and would like to register an electronic party, you will need to
contact the Clerk of Circuit Court office at 414-278-4120. Unless you register as an electronic party, you will be served with
traditional paper documents by other parties and by the court. You must file and serve traditional paper documents.

Criminal Complaint prepared by Brittany Kachingwe.

Subscribed and sworn to before me on 05/13/19 Electronically Signed By:
Electronically Signed By: Detective Keyellia MORRIES
Brittany Kachingwe Complainant

Assistant District Attorney

State Bar #: 1096649

Case 2:19-mj-00981-NJ Filed 12/31/19 Page 2 of 3 Document 1-1
i x “4,
=} igs
30° £4 = LNVYYVM ANOTA4 TWNISINO
os Wag tree" ges
4 TW . 1c ~
ani ASMS Vi CLA z
ajeqg abpnr se unos

 

 

 

b/] 51/S TPP

“AUNOD PIES JO UOISIAIC JEUJLWUUD “NOD YNWIO 94} Jo eBpne
Buje Aue alojag ‘e|qeyjeae you s} ay jt ‘30 ‘AND SaYNeMIW JO UOISIAIC] FEUIWHD ‘NOD y1NDJjO sy] JO
eGpnr Buipjsaid @ aiojyeq (s)huepuajeg poweu ey) Guyq pues ysoue 0} papueWUiCo ‘azcjyqueyy ‘ese NO,

, ‘(s)uepuajag oy} Aq peyiwwos semysem (s)ewuo aun

Jey} SISIXS BSnNed siqeqoud jeu} Puy | ‘Sa;njeJS UISUODSIAA BU} JO SUORDAS AJO}N}E}S
PS}E}s BAoge ay} 0} AeUCD (S)eUD peyEys anoge ou} Gury Jo (s)jUuBpUajeg
ayy Guisnooe ‘aw uM peyy useq Bulaey ‘payoeye si yorym jo Adoo quiejdwog y
4501440 LNAWSDNOINA MV ANY OL NISNOOSIM SO SLVLS SHL

 

gris ~ Lr Das *SSANLIM ONINIV 1d OD

a -. -. (uodeep,, snosabueg e jo asp) (qX(L)e9'6e6.

‘Auoje-4 © SseID (z)oe' Ly6 AareS Suyebuepuz Ajsseppey vei6eq pucces
(uodeapa snoseBueg e jo asf) (qL)e9'6e6

-Augje4 4 SSe/9 (1)0e"L pe Heyes SuveGuepuz Ajsseppey sas6aq ysi14
:GALVIOIA (S)JALNLV.LS ONY (S)AIWIND

LNVYYVAA TYNIWIED

(NOLLIGVYALXa YO4 NOLLVZIMOHLNV pue)
INVYYVM ANO 134

ALNNOS AayNVMAA =LYNOSD LINDYID NISNOOSIM 30 SLVLS

 

 

$ [ejoy
$ fanesy

$ SDINNES = 'seey
Sn |

 

 

Jo abe yAng"

 

wud / we

Ssouppy

ye

:Uo JUepUajeg peweU 3y} peyseue

NYNLAY

ajeQ

 

‘ayeys Gujuiofpe Aue wioly pezuoune si uoRIpesjXQ [7]

‘pazoyyne jo

us| uopIpeXg []

 

9-mj-00981-NJ_ Filed 12/31/19 Page Sof 3° Ddtumen

 

 

“SO}JEIS
PEYUN OY} ULM UOJed0) Aue WOY pezuoU;ne s} uONIPeERXS [J
(ug 49845)
NOILIGVYLXA HOS NOILVZIMNOHLNY
-- UMOJG ‘[S8AQ___.. ‘qwepuajeq
yoeRIg = TeH
sqiogt :34u6I0~A
WOLYS 3yGIEH
q 30ru 9661 “FOC }
W :xag
BLES IM ‘eexnenNe
enusay UddwWePH seAA 6} LES
sofey zenbseyw snoeweq
‘A
uquieid
‘UISUODSIAA JO BJEIS OU)
8LVOLOTINGLO?
“ON LNVYNVM “ON ASVO Va “ON 3SV9 LYNOD

 

 

 

 
